Exhibit NEWS RELEASE NEWS RELEASE NEWS RELEASE SUMMARY: United Capital Corp. Announces Withdrawal of Acquisition Proposal COMPANY CONTACT: Anthony J. Miceli Chief Financial Officer (516) 466-6464 FOR IMMEDIATE RELEASE UNITED CAPITAL CORP. ANNOUNCES WITHDRAWAL OF ACQUISITION PROPOSAL Great Neck, New York, July 24, 2008 — United Capital Corp. (AMEX: AFP – the “Company”), announced that the special committee of its Board of Directors formed for the purpose of evaluating an acquisition proposal recently received from A.F. Petrocelli, Chairman, President and CEO, of the Company, proposing to acquire the Company’s outstanding common stock, has received notice from Mr.
